THE COURT.
This is a mandamus proceeding in which the judgments in consolidated actions reviewed on appeal in Pickens v. Johnson, ante, p. 399 [267 P.2d 801], are attacked on one of the grounds urged on that appeal. Inasmuch as the appeal disposes of that issue, the petition for the writ is denied and the alternative writ discharged. (See California Toll Bridge Authority v. Durkee, 40 Cal.2d 341 [253 P.2d 673].)
Dooling, J. pro tem, sat in place of the Chief Justice, who deemed himself disqualified.